DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claim is draw to the recovering groundwater, but does not disclose a recovery step.  Therefore the scope of the claim is unclear making the claim indefinite. 
 	Since claims 2-10 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons. 
 	With respect to claim 3, the phrase preferably, makes the claim unclear if what follows is intended to be part of the claim. Therefore the scope of the claim is unclear and therefore indefinite.
 	With respect to claim 6, the phrase preferably, makes the claim unclear if what follows is intended to be part of the claim. Therefore the scope of the claim is unclear and therefore indefinite.
 	With respect to claim 10, the phrase “the method is suitable”, makes the claim unclear if what follows is intended to occur or only be capable or occurring. Therefore it is unclear if there is an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Prasad WO 2004/101435 A1.
With respect to claims 1-5 and 10, the Prasad WO 2004/101435 A1 reference discloses a method for recovering groundwater contaminated with organic phenols (disclosed in the use section), wherein the method is performed under a condition that a remediation agent (soluble alkali silicate –title such as sodium or potassium silicate having at least one layer of itself in at least column 6 lines 20-33) is added to to-be-treated groundwater contaminated with organic phenols.  Wherein the method is suitable for a -15-File: 100304usf groundwater remediation process carried out through in-situ high-pressure injection or ex-situ extraction and reprocessing.
With respect to claim 156, the Prasad reference inherently discloses wherein a pH value of the contaminated groundwater to be treated ranges from 3 to 11 page 13 lines 5-30 and full disclosure.  
With respect to claims 8-9, the Prasad reference discloses preferred ratios that anticipate the amount of the manganese-based (page 11) remediation agent is 2 to 100 times the mineralization .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad as applied above further in view of Duta U.S Publication 2012/0039792 A1.
With respect to claim 7, the Prasad reference does not disclose what the Duta reference discloses in paragraphs such as 0006 that potassium permanganate is a known oxidant in water treatment used to remove manganese. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Prasad reference and use potassium permanganate, since the Duta reference discloses it would provide the expected result and added benefit of being an oxidant and removing manganese. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774